Citation Nr: 1547847	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  12-02 711A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residual of fracture of the small toe of the left foot.

2.  Entitlement to service connection for restless leg syndrome.  

3.  Entitlement to service connection for bilateral ankle disorder. 

4.  Entitlement to service connection for right ear hearing loss.  

5.  Entitlement to service connection for a lumbar spine disorder (claimed as pinched nerve of lumbar spine), to include as secondary to the service-connected thigh disabilities.  

6.  Entitlement to a compensable rating for nerve entrapment of the right thigh prior to September 5, 2014, and in excess of 10 percent thereafter.

7.  Entitlement to a compensable rating for nerve entrapment of the left thigh prior to September 5, 2014, and in excess of 10 percent thereafter.
8.  Entitlement to an initial rating in excess of 10 percent for right hand disability.

9.  Entitlement to an initial compensable disability rating for left ear hearing loss.  


REPRESENTATION

Appellant represented by:	Karl Kazmierczak, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1983 to September 2003.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The Veteran testified before the undersigned in a September 2015 video conference Board hearing, the transcript of which is included in the record.

The issues of (1) service connection for bilateral ankle disorder; (2) service connection for right ear hearing loss; (3) service connection for a lumbar spine disorder (claimed as pinched nerve of lumbar spine), to include as secondary to the service-connected thigh disabilities; and (4) an initial compensable disability rating for left ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the September 2015 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated that he desired to withdraw his appeal regarding service connection for residual of fracture of the small toe of the left foot.

2.  The Veteran's restless leg syndrome first manifested in service. 

3.  The evidence is in equipoise as to whether the Veteran's right and left thigh disabilities (i.e., anterior femoral cutaneous nerve peripheral neuropathy) more nearly approximate moderate symptoms.

4.  The Veteran's right hand disability is manifested by pain, moderately decreased ability to grasp, push, pull, twist, write, or touch, but without ankylosis of any finger or thumb.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for service connection for residual of fracture of the small toe of the left foot have been met.  38 U.S.C.A. 
§ 7105(b)(2),(d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The criteria for service connection for restless leg syndrome have been met. 
38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

3.  The criteria for an initial 20 percent rating, but no higher, for nerve entrapment of the right thigh have been met for the entire rating period on appeal.  38 U.S.C.A. 
§§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, Diagnostic Code 8526 (2015). 

4.  The criteria for an initial 20 percent rating, but no higher, for nerve entrapment of the left thigh have been met for the entire rating period on appeal.  38 U.S.C.A. 
§§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, Diagnostic Code 8526 (2015). 

5.  The criteria for an initial rating in excess of 10 percent for right hand disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5399-5309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Issue

An appellant, or his authorized representative, may withdraw an appeal in writing or on the record at a hearing on appeal at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204.  When an appellant does so, the withdrawal effectively creates a situation where there no longer exists any allegation of error of fact or law.  Consequently, in such an instance, the Board does not have jurisdiction to review the appeal, and the appropriate action by the Board is dismissal. 
38 U.S.C.A. §§ 7104, 7105(d). 

During the September 2015 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated that he desired to withdraw his appeal regarding service connection for residual of fracture of the small toe of the left foot.  See September 2015 Board Hearing Transcript at pg. 2.  Given his clear intent to withdraw his appeal, further action by the Board on these issues would not be appropriate.  38 U.S.C.A. § 7105.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  The claim of service connection for restless leg syndrome has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision (grant of service connection), no conceivable prejudice to the Veteran could result from this decision regarding that claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

The Veteran's appeal for higher initial ratings arise from his disagreement with the initial evaluation following the grant of service connection; as such, no additional notice is required.  The courts have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007).

Further, the Veteran's service treatment records, post-service private treatment records, and the Veteran's statements are associated with the claims file, to include his September 2015 Board hearing testimony.  The Veteran was also afforded VA examinations in connection with his claims in November 2009 (hand), December 2009 (thighs), and September 2014 (hand and thighs).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions and findings obtained in this case are adequate.  The examination reports considered all the pertinent evidence of record, the Veteran's statements, and discussed the Veteran's symptoms in conjunction with the appropriate rating criteria. 

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained. Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of restless leg syndrome is not a "chronic disease" listed under 
38 C.F.R. § 3.309(a) (2015); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Restless Leg Syndrome

The Veteran maintains that he first developed symptoms of restless leg syndrome in service.  See Board Hearing Transcript at pgs. 17-18.  

The Board finds that the Veteran has a current disability of restless leg syndrome.  The Veteran is competent to describe observable symptoms such as numbness, tingling, and restlessness in his legs as these are observable symptoms. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see generally Charles v. Principi, 16 Vet. App. at 374 (a veteran is competent to testify that he experienced ringing in his ears in service and had experienced ringing in his ears ever since service).  

Further, in October 2008 and October 2009 private treatment records from Dr. M.S, the Veteran was noted to have RLS (restless leg syndrome) and was prescribed medication to help alleviate symptoms.  
Next, and upon review of all the evidence of record, both lay and medical, the Board finds that the evidence is in equipoise as to whether the Veteran's restless leg syndrome first manifested in service and was incurred in service.

Service treatment records show that in a June 2003 Report of Medical Assessment, only three months prior to service separation, the Veteran was noted to have numbness in the right thigh and "restless legs at night."  The Veteran was evaluated by a rheumatologist and had a negative work-up relating to aches in his legs.  See June 2003 service treatment record.  

During the September 2015 Board hearing, the Veteran testified that during the end of his service he began having restlessness in his legs at night and his legs "were jumping all over the place."  See Id. at pg. 18.  He also stated that he did not immediately seek medical treatment after service separation because he was trying to get his family situated and find a job.  Id. at 19.  The Board finds the Veteran's statements credible as they are consistent with the evidence of record, to include service treatment records showing complaints of restlessness in his legs prior to service separation. 

Post-service private treatment records reflect that the Veteran was diagnosed with RLS (restless leg syndrome) in October 2008 and October 2009.  

Upon review of all the evidence of record, both lay and medical, the Board finds that the evidence is in equipoise as to whether the Veteran's currently diagnosed restless leg syndrome was incurred in and is attributable to service.  Entitlement to service connection for restless leg syndrome cannot be established through application of 38 C.F.R. § 3.303(b), however, 38 C.F.R. § 3.303(d) affords that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  

The Veteran has provided credible evidence of in-service symptoms of leg restlessness, has stated that he experienced symptoms since service separation, and he has offered an explanation for not seeking treatment for restless leg syndrome immediately following service.  The Board finds his lay accounts to be credible.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the duty to assess the credibility and weight to be given to the evidence).  For these reasons, the Board finds that the Veteran's restless leg syndrome first manifested in service and was incurred in service.  As such, the Board finds that service connection for restless leg syndrome is warranted.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.

Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R.  § 4.3 (2015). 

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to a healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2015).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

An appeal from the initial assignment of a disability rating, such as the appeal in this case, requires consideration of the entire time period involved, and contemplates staged ratings where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Rating for Thigh Disabilities

The Veteran was initially assigned a noncompensable rating for his right and left thigh disabilities in a July 2010 rating decision.  In a September 2014 rating decision, the RO increased the ratings to 10 percent effective September 5, 2014.  The Board finds that the Veteran's thigh disabilities are appropriately rated under Diagnostic Code 8526 for incomplete paralysis of the anterior femoral nerve.  
38 C.F.R. § 4.124a.

Under Diagnostic Code 8526, disability ratings of 10, 20, and 30 are warranted, respectively, for mild, moderate, and severe incomplete paralysis of the femoral nerve.  A disability rating of 40 percent is warranted for complete paralysis of the femoral nerve, with paralysis of the quadriceps extensor muscles.

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2015).  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating. 
38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6.

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Upon review of all the evidence of record, the Board finds that the Veteran's symptoms associated with his bilateral thigh disabilities have remained relatively consistent throughout the entire initial rating period.  Moreover, the Board finds that the evidence is in equipoise as to whether the Veteran's thigh disabilities more nearly approximate a 20 percent evaluation under Diagnostic Code 8526.

The evidence includes a December 2009 VA examination.  The Veteran reported a history of numbness in the anterior lateral margin of both thighs.  The Veteran described the numbness as constant, particularly more prominent when standing.  The physical examination revealed diminished sensation of the anterior
lateral distribution of both thighs.  There was no weakness.  Deep tendon reflexes were symmetrical.  The examiner diagnosed the Veteran with neuralgia paresthetica of the anterior lateral femoral cutaneous, nerve of thigh entrapment.  The examiner also stated that the Veteran's disorder was "pure sensory neuropathy," which was noted to be of "moderate" severity.  

The Veteran was afforded another VA examination in September 2014 to assist in determining the severity of his service-connected thigh disabilities.  During the evaluation, the Veteran reported daily pain, ranging from a 6 to 9, with 10 being the most painful.  He also reported numbness in the thighs.  The examiner diagnosed the Veteran with anterior femoral cutaneous nerve peripheral neuropathy.  The examiner further noted that the Veteran had mild intermittent pain bilaterally, mild paresthesias bilaterally, and mild numbness of the bilateral lower extremities.  Muscle strength was normal, but the Veteran had decreased sensation testing for light touch to the bilateral upper anterior thighs.  The Veteran's gait was normal.  He also had normal quadriceps with normal muscle size, tone, and power.  

The Board finds that the evidence is in equipoise as to whether the Veteran's thigh disabilities more nearly approximate a 20 percent evaluation.  The December 2009 VA examiner stated that the Veteran's disorder was pure sensory neuropathy of "moderate" severity.  The September 2014 VA examiner noted that the Veteran had "mild" intermittent pain bilaterally, "mild" paresthesias bilaterally, and "mild" numbness of the bilateral lower extremities.  The Veteran has consistently reported numbness and pain in his bilateral thighs.  See VA examination reports and September 2015 Board Hearing Transcript at pg. 10.  

As the Veteran has been found to have both mild and moderate symptoms associated with his bilateral anterior femoral cutaneous nerve peripheral neuropathy, the Board will resolve reasonable doubt in the Veteran's favor and grant a 20 percent rating under Diagnostic Code 8526 for moderate incomplete paralysis of the anterior femoral cutaneous nerves.  See 38 C.F.R. § 4.7 (If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned).  The Board further finds that the Veteran's symptoms (pain and numbness) associated with his bilateral thigh disabilities have remained relatively consistent throughout the entire initial rating period; accordingly, the 20 percent ratings will be assigned for the entire initial rating period on appeal.  

The Board further finds that higher ratings in excess of 20 percent are not warranted as the Veteran's symptoms have not been noted to be severe.  As noted above, the examiners specifically noted that the Veteran's symptoms were mild or moderate.  The Veteran has also not been found to have complete paralysis of the femoral nerves.  As such, the Board finds that ratings of 20 percent, but no higher, for the Veteran's right and left thigh disabilities is warranted. 

Rating for Right Hand Disability

The Veteran's service-connected right hand disability is currently evaluated under Diagnostic Code 5399-5309.  The Veteran is right-handed, so this disability is on his major side.
Muscle Group IX involves the intrinsic muscles of the hand, including the thenar eminence, the short flexor, opponens, abductor, and adductor of the thumb, hypothenar eminence, the short flexor, opponens, and abductor of the little finger, 4 lumbricales, and 4 dorsal and 3 palmar interossei.  Muscle Group IX functions to supplement the strong grasping movements of the forearm muscles with delicate manipulative movements.  38 C.F.R. § 4.73, Diagnostic Code 5309.  Because the hand is so compact a structure, isolated muscle injuries are rare, and these injuries are rated based on limitation of motion, with a minimum rating of 10 percent. 
38 C.F.R. § 4.73, Diagnostic Code 5309, Note.  The Veteran is receiving the minimum 10 percent rating.

The Veteran contends that he is entitled to an evaluation in excess of 10 percent for right hand disability.  For the reasons that follow, the Board finds that a higher rating is not warranted for limitation of motion of the hand.  

The evidence includes a November 2009 VA examination.  During the evaluation, the Veteran reported right hand pain, which he described as moderate to severe. 
Aggravating factors included the use of his hand, which involved grasping, pushing, pulling, twisting, and writing.  Alleviating factors were rest and taking Aleve once daily for his right hand pain.  The Veteran denied any flare-ups of his right hand
condition.  A physical examination of the right hand revealed a mild swan neck deformity of the right fifth finger, with limited extension at the proximal
interphalangeal joint to 15 degrees.  It was also noted that there was mild to moderate swelling of the right fifth finger with moderate tenderness along the entire fifth metacarpal bone to the right fifth finger proximal interphalangeal joint.  In regard to functionality, the examiner noted that the Veteran could oppose the tip of the right thumb with the tips of the second, third, fourth, and fifth fingers.  The
Veteran could also touch the tips of the second, third, fourth, and fifth fingers to the median transverse fold of the right palm.  In regard to grasping objects, both
strength and dexterity were moderately decreased.  Motor function was 3/5.  For the right hand as a unit, grasping, pushing, pulling, twisting, probing, writing, touching, and expression were all moderately decreased.  X-rays of the right hand show no arthritis.  The examiner diagnosed the Veteran with right hand strain, status post residuals of right hand fracture, moderately active at the time of the examination with the functional impairments in regards to grasping, pushing, pulling, twisting, probing, writing, touching, and expression as it related to the Veteran's activities of daily living.

The Veteran was afforded another VA hand examination in September 2014.  The Veteran reported increased hand pain daily ranging from 2 to 8, with 10 being the most painful.  Pain was aggravated by turning, bending, and twisting.  The Veteran reported multiple monthly flare-ups of the right hand manifested by increased pain, but no loss of function.  Upon physical examination, it was noted that there was no limitation of motion or evidence of painful motion for any fingers or the thumb.  The Veteran was able to perform repetitive-use testing with no additional limitation of motion for any finger.  There was also no gap between the thumb pad and the fingers.  Finger flexion and extension was normal with no limitation of motion.  Hand grip was 5/5, indicating normal strength.  The examiner further noted that the Veteran did not have ankylosis of the thumb or any finger of the right hand.  In sum, the examiner noted that the Veteran had normal hand contours, no bony crepitus, no joint line tenderness, and 5/5 grip strength.  There was normal dexterity, no deformity, and normal function.  

As noted above, under Diagnostic Code 5309, muscle injuries to the hands are rated on limitation of motion with a minimum 10 percent rating.  The Board finds that the Veteran's right hand disability does not meet the criteria for a rating in excess of 10 percent.

Under Diagnostic Code 5228, limitation of motion of the thumb with a gap of more than two inches (5.1 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers warrants a 20 percent rating.  During the November 2009 VA examination, the examiner noted that the Veteran could oppose the tip of the right thumb with the tips of the second, third, fourth, and fifth fingers.  The September 2014 VA examiner noted that there was no limitation of motion or evidence of painful motion for any fingers or the thumb.  In the absence of evidence of limitation of motion of the thumb with a gap of more than two inches between the thumb pad and fingers, a higher rating is not warranted under Diagnostic Code 5228.
The Board has considered whether the Veteran is entitled to a higher rating under another Diagnostic Code.  Diagnostic Codes 5229 and 5230 for limitation of motion of the index or longer finger or ring or little finger, respectively, do not provide for a rating in excess of 10 percent.  Additionally, there was no evidence of ankylosis in any of the fingers or hand.  The September 2014 VA examination specifically noted the Veteran did not have ankylosis of the thumbs or fingers.  Thus, a higher rating is not warranted under Diagnostic Codes 5214 through Diagnostic Code 5227 for ankylosis.

Diagnostic Code 5307 provides the rating criteria for Group VII muscles, flexion of the wrist and fingers, muscles arising from internal condyle of humerus: flexors of the carpus and long flexors of fingers and thumb; pronator.  Moderate symptoms warrant a 10 percent rating, moderately severe symptoms warrant a 30 percent rating for the dominant hand, and severe symptoms warrant a 40 percent rating. 
Diagnostic Code 5308 provides the diagnostic criteria for Group VIII muscles, function: extension of the wrist, fingers and thumb; abduction of thumb, muscles arising mainly from external condyle of humerus: extensors of carpus, fingers, and thumb; supinator.  Moderate symptoms warrant a 10 percent rating, moderately severe symptoms warrant a 20 percent rating and severe symptoms warrant a 30 percent rating.  Although the disability is rated under Diagnostic Code 5309, for muscle Group IX, even if Diagnostic Codes 5307 and 5308 applied, the Board finds that the symptoms are no more than moderate.  The November 2009 VA examiner indicated that the Veteran generally had a normal range of motion in his fingers, with some limitation of right fifth finger motion.  In addition, loss of use of a hand for special compensation purposes is not warranted as there is evidence that effective hand function remains.  38 C.F.R. §§ 4.63 (2015).

The Board has considered whether the Veteran is entitled to a higher rating due to functional impairment under the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59 and holdings in DeLuca.  The evidence reflects that the Veteran consistently reported pain on use of the hand.  However, the September 2014 VA examination report did not indicate that the Veteran was unable to perform repetitive use testing and there was no additional limitation of motion following repetitive use.  The November 2009 VA examination report did note that the Veteran's grasping, pushing, pulling, twisting, probing, writing, touching, and expression were all moderately decreased in the right hand.  However, the evidence does not indicate that the excess fatigability is equivalent to the limitation of motion required for a rating in excess of 10 percent for his service-connected disability.  The evidence does not show that the thumb was limited to a gap of more than two inches between the thumb and fingers following repetitive use testing or that the Veteran had limitation of motion equivalent to ankylosis.  The Board finds that the Veteran's pain on motion of his hands, including his moderately decreased ability to grasp, push, pull, twist, write, and touch are contemplated by the assigned rating.  Moreover, in the more recent September 2014 VA examination, the Veteran was noted to have normal strength in the right hand and no limitation of motion or evidence of painful motion for any fingers or the thumb.

For these reasons, the Board finds that a rating in excess of 10 percent for the Veteran's right hand disability is not warranted.  

Extraschedular Consideration

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  A comparison between the level of severity and symptomatology of the Veteran's symptoms with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the disability and contemplate the Veteran's symptoms.  The Veteran's right and left thigh disabilities (i.e., anterior femoral cutaneous nerve peripheral neuropathy) have been shown to more nearly approximate moderate symptoms, which include pain and numbness.

The Veteran's right hand disability is manifested by pain, moderately decreased ability to grasp, push, pull, twist, write, or touch, but without ankylosis of any finger or thumb.  As these symptoms and related functional impairment are all contemplated by the schedular rating criteria and adequate to rate the Veteran's service-connected right hand, no extraschedular referral under 38 C.F.R. § 3.321(b) for this disability is warranted.

In the absence of these factors, the Board finds that the requirements for a referral for consideration of the assignment of an extraschedular evaluation for the Veteran's disabilities under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability has been raised.  See Rice v. Shinseki, 
22 Vet. App. 447 (2009).  The evidence reflects that the Veteran is employed.  See Board Hearing Transcript at pg. 5.  The Veteran has not alleged, and the evidence does not suggest, an inability to secure or follow substantially gainful employment due to the service-connected disabilities; therefore, the Board finds that the issue of entitlement to a total disability rating based on individual unemployability has not been reasonably raised by the record or by the Veteran at this time.  See Rice, 22 Vet. App. at 453-54.


	(CONTINUED ON NEXT PAGE)





ORDER

The appeal regarding the issue of entitlement to service connection for residual of fracture of the small toe of the left foot is dismissed.   

Service connection for restless leg syndrome is granted.  

For the entire initial rating period on appeal, a rating of 20 percent, but no higher, for nerve entrapment of the right thigh is granted.  

For the entire initial rating period on appeal, a rating of 20 percent, but no higher, for nerve entrapment of the left thigh is granted.  

An initial rating in excess of 10 percent disabling for right hand disability is denied.


REMAND

Bilateral Ankle Disorder

The Veteran maintains that he has a bilateral ankle disability that is related to numerous ankle sprains that he sustained in service. 

Service treatment records reflect that the Veteran was seen for a left ankle sprain in February 2002.  The Veteran complained of ankle pain.  In a January 2003 service treatment note, the Veteran complained of "weak ankles" and "several ankle sprains in past."  In a June 2003 treatment record, it was noted that the Veteran's ankle sprain had healed well. 

The Veteran was afforded a VA examination in November 2009 and was diagnosed with bilateral ankle sprain, mildly active at the time of examination.  The Veteran was also diagnosed with arthritis of both ankles, confirmed by x-rays.  The examiner then opined that the Veteran's bilateral ankle condition was not caused by or a result of the Veteran's left ankle condition treated in 2002.  This medical opinion was noted to have been based on the history and physical examination of the Veteran, the review of the claims file, and the orthopaedic physical examination.  The examiner also based this opinion on the service treatment note dated in June 2003 (VA examiner mistyped date as 3/6/2010), which noted a healed ankle sprain injury.  The examiner opined that the Veteran's right ankle condition was not caused by or a result of the Veteran's left ankle condition.  

The Board finds the November 2009 VA medical opinion to be inadequate as it is based on an inaccurate factual premise.  Specifically, it appears that the VA examiner based his negative nexus opinion on service treatment records which showed a single left ankle sprain in 2002 and a later notation in 2003 that the sprain had healed.  However, the examiner did not address the January 2003 service treatment record which noted that the Veteran had sustained "several" ankle sprains in the past.  At that time, the Veteran also reported weak ankles.  Moreover, although the examiner diagnosed the Veteran with arthritis of both ankles, the nexus opinion appears to focusing on the etiology of the Veteran's ankle sprains and does properly address the diagnosis of arthritis. 

The Veteran also testified in the September 2015 Board hearing that he sustained numerous and recurrent bilateral ankle sprains in service.  

For these reasons, the Board finds that a new VA examination should be obtained on remand in order to assist in determining the etiology of the Veteran's bilateral ankle disorders.  The Veteran's representative has also specifically requested a new examination.  

Right Ear Hearing Loss

In a July 2010 rating decision, the RO initially denied the Veteran's claim for service connection for hearing loss as the Veteran was shown to have normal hearing during a November 2009 VA examination.  

The Veteran was recently afforded a VA examination in September 2014, which demonstrates that the Veteran now has a sensorineural hearing loss "disability" in both ears that meets the criteria of 38 C.F.R. § 3.385 (2015).  Specifically, the Veteran had a speech recognition score of 90 percent in the right ear.  However, the September 2014 VA examiner did not provide an opinion as to whether the Veteran's right ear hearing loss of was incurred in service or was otherwise related to service.  As such, the Board finds that a remand is necessary to obtain an opinion regarding the etiology of the Veteran's right ear hearing loss.   

Lumbar Spine Disorder

The Veteran has been diagnosed with mild radiculopathy involving L5-S1 myotomal distributions associated with axonal degeneration.  See September 2008 Electromyography and Nerve Conduction Study from Cooper Neurological Institute.  An opinion as to the etiology of the Veteran's spine disorder was not provided.

The Veteran maintains that his lumbar spine disorder is related to service, or alternatively, to his service-connected thigh disorders.  See Board Hearing Transcript at pg. 8.  The Veteran has not been afforded a VA spine examination.  As such, the Board finds that an examination is necessary to assist in determining the etiology of the Veteran's spine disorder. 

Left Ear Hearing Loss

The Veteran was last afforded a VA audiological examination in September 2014.  During the September 2015 Board hearing, the Veteran testified that his hearing acuity in both ears had worsened.  See Id at pg. 4.  Accordingly, the Board finds that the Veteran should be afforded a new VA examination to assist in determining the current level of severity of his left ear hearing loss.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination in order to assist in determining the etiology of the bilateral ankle disorders.  All indicated studies should be performed and all findings should be reported in detail.  The claims file should be made available to the examiner for review.  The examiner is then asked to address the following:

(a)  List all current diagnoses pertaining to the Veteran's ankles.  (Note: the November 2009 VA examiner diagnosed the Veteran with arthritis and bilateral ankle sprain).

(b)  Then, for each diagnosis, is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's ankle disorder(s) was incurred in or is otherwise related to service?  The examiner is asked to address the February 2002, January 2003, and June 2003 service treatment records.  

A complete rationale should be provided for the opinion given.  If the requested medical opinion cannot be given, the examiner should state the reason(s) why.

2.  Schedule the Veteran for a VA audiological examination in order to assist in determining the current severity of his service-connected left ear hearing loss and the etiology of his right ear hearing loss.  All indicated studies, to include both air and bone conduction testing, should be performed, and all findings should be reported in detail.  The claims file should be made available to the examiner for review.

Regarding the Veteran's right ear hearing loss, the examiner is asked to address the following:

(a)  Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's right ear hearing loss was incurred in service or is otherwise related to service?

(b)  Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's right ear hearing loss is caused or aggravated by a service-connected disability?  (Note: the Veteran is service-connected for left ear hearing loss and tinnitus).

Aggravation is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms. 

A complete rationale should be provided for the opinion given.  If the requested medical opinion cannot be given, the examiner should state the reason(s) why.

3.  Schedule the Veteran for a VA spine examination in order to assist in determining the etiology of his lumbar spine disorder (diagnosed as radiculopathy involving L5-S1).  All appropriate studies should be performed, and all findings should be reported in detail.  The claims file should be made available to the examiner for review.  The examiner is asked to address the following:

(a)  Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's lumbar spine disorder was incurred in service or is otherwise related to service?

(b)  Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's lumbar spine disorder is caused or aggravated by a service-connected disability?  (Note: the Veteran is service-connected for left and right thigh nerve entrapment).

Aggravation is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms. 

A complete rationale should be provided for the opinion given.  If the requested medical opinion cannot be given, the examiner should state the reason(s) why.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any of the claims remain denied, a Supplemental Statement of the Case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


